Citation Nr: 0217418	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-11 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for thoracolumbar 
scoliosis with clinically evident curve, currently rated as 
30 percent disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty almost continuously from 
September 1961 to August 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  

The case was remanded for further evidentiary and procedural 
development in April 2000.  The case was remanded again in 
January 2001 for a hearing.  The purpose of the remands has 
been met.  A video conference hearing was conducted by the 
undersigned Board member in April 2002, and a complete 
transcript thereof is in the record.  


FINDING OF FACT

Thoracolumbar spine scoliosis is shown to approximate no 
more than moderate limitation of motion of the dorsal and 
lumbar spine.  


CONCLUSION OF LAW

A rating in excess of 30 percent for thoracolumbar scoliosis 
is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2.4.7, 
4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 5292 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

In general, disability evaluations are assigned by applying 
a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of 
view of the veteran working or seeking work.  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Furthermore, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 
139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
The "functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  (d) Excess 
fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (the above-cited regulations pertaining to 
functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Severe or moderate limitation of motion of the dorsal 
(thoracic) spine, warrants a 10 percent rating.  Where 
limitation of motion is slight, a noncompensable (0 percent) 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 provides for a 10 
percent rating for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is warranted when there is 
moderate limitation of motion of the lumbar spine.  A 40 
percent rating is warranted for severe limitation of motion 
of the lumbar spine.  

Historically, the veteran was seen beginning in October 1977 
with a history of increasing pain in his thoracic and lumbar 
spine.  A May 1978 medical board report contained a 
diagnosis of thoracic and lumbar scoliosis, moderate to 
severe deformity with concomitant degenerative arthritis of 
the lumbar and thoracic spines.  He was separated from 
service in August 1978 as a result of his condition.  
Following a September 1978 VA examination, the RO, in an 
October 1978 rating decision, granted service connection for 
thoracolumbar scoliosis and assigned a 10 percent rating.  
X-rays in 1982 showed degenerative changes of the dorsal and 
lumbar segments of the spine.  

Because scoliosis is not a listed condition, the RO had 
evaluated the veteran's thoracolumbar scoliosis by analogy 
to the criteria of diagnostic code (DC) 5003-5285.  The 
criteria for DC 5285 are applicable for residuals of a 
fracture of the vertebra.  Under this diagnostic code, 
residuals are to be evaluated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  The criteria for 
DC 5003 are applicable for degenerative arthritis.  Under 
this diagnostic code, and when the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  In 
a March 1994 rating decision, the RO assigned the veteran's 
idiopathic scoliosis with secondary degenerative changes a 
30 percent rating for moderate limitation of motion of the 
thoracolumbar spine; an additional 10 percent was included 
for demonstrable deformity of the vertebral body.  

By former Board decision in February 1997, a rating beyond 
the current one assigned was denied on the basis that there 
were no manifestations of thoracolumbar scoliosis greater 
than moderate limitation of motion of the dorsal and lumbar 
spine, combined.  The reasoning in that decision was based 
on the absence of any associated neurological defects, 
ankylosis, demonstrable deformity of vertebral body due to 
fracture or severe limitation of motion.  Therefore, it was 
held that none of the criteria for the next higher rating 
under any of the relevant diagnostic codes were met.  It is 
noteworthy that no added 10 percent rating under DC 5285 was 
assignable in the absence of any history of vertebral 
fracture.  

On a VA examination in October 1998, the veteran complained 
of dorsolumbar pain.  The physical examination revealed 
obvious scoliosis with a primary dorsolumbar curve to the 
right and razor-back hump at that point.  There was a 
compensatory left thoracic curve above.  The back was 
described as rather stiff.  Forward flexion of the lumbar 
spine was to 50 degrees.  Backward extension was to 30 
degrees.  Rotary and lateral bending were to 10 degrees, 
respectively, bilaterally.  X-ray examination showed primary 
scoliosis of the lumbar spine convex to the right centered 
on L1-2.  The concave side of this curve demonstrated 
degenerative spurs.  Symptomatic scoliosis was diagnosed.  
The examiner stated that the veteran had long-term scoliosis 
with degenerative changes, as expected.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in September 1999 and a complete 
transcript is of record.  He testified that he had worsening 
pain and stiffness upon movement from thoracolumbar 
scoliosis.  He normally had to get up at night due to back 
pain.  He stated that the pain radiated from his neck to his 
legs.  

On a VA examination in May 2000, the veteran complained of 
constant back pain that was 9 on a scale of 1-10.  He walked 
approximately a mile a day.  He wore a brace during spells 
when pain was severe and this provide relief somewhat.  The 
physical examination showed that he was not in acute 
distress.  He ambulated with a normal gait.  He had obvious 
curvature of the spine with a rib hump present.  The 
thoracolumbar junction was tender to palpation.  There were 
no muscle spasms.  Forward flexion of the lumbar spine was 
to 90 degrees.  Backward extension was to 10 degrees.  
Lateral flexion was to 30 degrees on the right and to 20 
degrees on the left.  The only pain was at the extremes of 
extension.  Thoracolumbar scoliosis was the impression.  The 
examiner stated that the significant curvature of the 
veteran's spine contributed to his pain.  

The veteran appeared for a personal hearing on his appeal 
before a decision review officer at the RO in early April 
2001, a complete transcript of which is on file.  The 
veteran testified that he had progressive pain and stiffness 
due to thoracolumbar scoliosis.  He also reported weakness 
from this malady.  

On a VA examination in April 2001, the veteran complained of 
left buttock pain radiating to his left knee.  The physical 
examination showed that he walked with an antalgic gait 
favoring his left leg where he did not extend at the hip.  
He had a prominent left hump on forward flexion of the 
lumbar spine, which was to 90 degrees.  Backward extension 
was to about 10 degrees.  Lateral flexion was to 20 degrees, 
bilaterally.  He was described as nontender throughout the 
lumbar spine and spinous processes and there were no muscle 
spasms.  He stood with apparent leg length discrepancy given 
the curvature of the spine and the iliac crest being higher 
on the left.  X-ray examination revealed double major 
curvation of the thoracolumbar spine suggestive of 
degenerative changes at the facets of both the thoracic and 
lumbar spine.  There was no significant reduction in the 
disc space, canal compromise or appearance and instability.  
The impression was degenerative spondylosis with radiating 
pain to the left buttock and thigh with no objective or 
subjective radiculopathy signs.  

On a VA examination in February 2002, the veteran complained 
of left buttock and left knee pain, difficulty with 
prolonged walking, increased pain when he walked 2 blocks, 
and significantly increased back pain when lifting 20-30 
pounds.  The physical examination showed that he had an 
antalgic gait favoring the left leg.  There was no 
tenderness of the midline of the spine.  Forward flexion of 
the lumbar spine was to 90 degrees.  Backward extension was 
to 10 degrees.  Lateral flexion was to 25 degrees, 
bilaterally.  Rotation was to 20 degrees, bilaterally.  
There was no paraspinous spasm noted when he marched in 
place.  Straight leg raising was negative, bilaterally.  X-
ray examination revealed double major curves of the 
thoracolumbar spine and extensive evidence of spondylosis of 
the facet joints and the "uncovertebral" joints.  There was 
no evidence of instability or canal compromise.  The 
impression was scoliosis with degenerative spondylosis of 
the thoracolumbar spine with limited activity by pain, lack 
of endurance and fatigue directly related to his spinal 
condition.  He reportedly had a very severe spondylotic 
condition.  

During the veteran's video conference hearing in April 2002, 
he testified that he had stiffness and swelling of the back 
with the inability to sit for any length of time and he had 
to stop and take breaks from driving due to pain.  

Thoracolumbar scoliosis is primarily manifested by X-ray 
evidence and complaints of pain that have not corresponded 
to objective manifestations.  Range of motion of the 
thoracolumbar spine has remained essentially the same since 
May 2000, which was better than that shown on the October 
1998 examination.  The veteran's spinal pain has been 
predominantly subjective.  The Board would note also that no 
muscular weakness has been shown to be associated with 
thoracolumbar scoliosis.  No swelling of the thoracolumbar 
spine has been detected.  He has an antalgic gait, but no 
appreciable incoordination (such as falls) has been 
demonstrated.

Since the 10 percent assigned under Diagnostic Code 5291 is 
the highest evaluation that may be assigned under that 
diagnostic code, a preponderance of the evidence is against 
a higher evaluation than the 10 percent assigned under 
Diagnostic Code 5291.  It is observed that Diagnostic Code 
5288 provides that for favorable ankylosis of the dorsal 
spine a 20 percent evaluation will be assigned.  However, 
the competent medical evidence indicates that the veteran 
has no fixed abnormality of the spine and there is no 
competent medical evidence indicating that there is 
ankylosis of the dorsal spine.  Therefore, a preponderance 
of the evidence is against an evaluation greater than the 10 
percent assigned under DC 5291 for dorsal spine limitation 
of motion.  

There is no medical evidence documenting severe limitation 
of lumbar spine motion nor evidence, such as muscle atrophy 
or loss of lumbar muscle strength, which would demonstrate 
severe lumbar spine disability even when considering 
functional loss of use of the lumbar spine.  See 38 C.F.R. 
§ 4.40 (a little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like).  Range of motion of the lumbar spine 
has consistently been shown as 90 degrees in forward 
flexion, 10 degrees in backward extension, at least 20 
degrees in lateral flexion, bilaterally, and 20 degrees in 
rotation, bilaterally.  The only pain on this motion was 
reported to be on the extremes of backward extension, in May 
2000, and none more recently than that.  This lumbar spine 
capacity for painless motion can be considered no more than 
moderately limited.  

Based upon the examiner's observations and the other 
objective medical findings there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under the criteria for limitation of 
motion of the dorsal and lumbar spine.  The current rating 
is in full consideration of the pain reported on weight 
lifting and walking.  Specifically, loss of functioning 
arising from pain, weakness, lack of endurance and fatigue 
does not raise the veteran's level of disability to that 
akin to severe limitation of motion of the lumbar or the 
dorsal spine (even though the rating is the same for severe 
limitation of motion under DC 5291, i.e., 10 percent).  
Moreover, the February 2002 examination detected no 
functional impairment due to incoordination.  

Therefore, the combined rating for thoracolumbar spine 
limitation of motion would be 30 percent, the currently 
assigned rating.  See 38 C.F.R. § 4.25 (2002).  Since severe 
limitation of motion of the lumbar spine (in combination 
with dorsal spine limitation of motion) is not approximated 
in this case, a rating greater than that currently in effect 
is not warranted.  

Finally, in determining that an evaluation in excess of 30 
percent is not warranted, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) (2002).  The veteran has not submitted 
evidence tending to show that his service-connected 
thoracolumbar scoliosis requires frequent periods of 
hospitalization or would cause unusual interference with 
work other than that contemplated within the schedular 
standards.  Therefore, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in November 1998, March 1999, May 1999, September 
1999, November 1999, August 2000, February 2001, July 2001, 
September 2001, October 2001, November 2001, March 2001, and 
April 2002 that VA had or would obtain all relevant evidence 
in the custody of a Federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There 
is no indication that other Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The claimant was 
notified of the need for VA examinations, and they were 
accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  
Thus, VA's duty to assist has been fulfilled.  

ORDER

An increased rating for thoracolumbar scoliosis with 
clinically evident curve is denied.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

